              Case 8:20-bk-03608-CPM       Doc 27   Filed 05/12/20   Page 1 of 4




                                        ORDERED.
     Dated: May 11, 2020




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov


IN RE:                                                   CASE NO.: 8:20-bk-03608-CPM

CFRA HOLDINGS, LLC

      Debtor.
__________________________/

                    ORDER GRANTING DEBTORS’ MOTIONS FOR
                   JOINT ADMINISTRATION OF CHAPTER 11 CASES
                                  (Doc. No. 2)

         THIS CASE came before the Court without a hearing for consideration of the Debtor’s

Motion for Order Directing Joint Administration of Chapter 11 Cases (the “Motion”) [Doc. No.

2] filed by CFRA Holdings, LLC (“Debtor”) in connection with the affiliated debtors, CFRA,

LLC, 8:20-bk-03609-CPM and CFRA Tri-Cities, LLC, 8:20-bk-03610-CPM (collectively, the

“Bankruptcy Cases”). The Court having considered the Motion, finds that it is well taken and

should be granted. Accordingly, it is

         ORDERED:

         1.     The Motion is GRANTED.
            Case 8:20-bk-03608-CPM          Doc 27       Filed 05/12/20   Page 2 of 4

                                                                  CASE NO.: 8:20-bk-03608-CPM


       2.      The Bankruptcy Cases shall be jointly administered and In re CFRA Holdings

LLC, Case No. 8:20-bk-03608-CPM is designated as the “Lead Case.”

       3.      The Clerk of Court shall maintain a single case docket using the Lead Case

number.

       4.      The Clerk of Court shall maintain separate claims registers and ballot files (if

separate plans are filed) for each of the Bankruptcy Cases.

       5.      Except as otherwise set forth below, all papers, including, without limitation,

motions, applications, notices, monthly operating reports, and orders shall be filed in the Lead

Case and shall bear the following joint administration caption:

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                www.flmb.uscourts.gov

In re:                                                     Chapter 11
CFRA HOLDINGS, LLC                                         Case No. 8:20-bk-03608-CPM

                                                           Jointly Administered with:

CFRA, LLC                                                  Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                       Case No. 8:20-bk-03610-CPM

       Debtors.

                                                    /

       6.      The following papers shall be filed in the separate Bankruptcy Cases: list of

creditors pursuant to rule 1007(d) of the Federal Rule of Bankruptcy Procedure, schedules, and

statements of financial affairs (and any amendments thereto), claims (and any objections

thereto), and ballots, if separate plans are filed. Claims filed shall indicate only the case name

and number of the case in which the claim is asserted.




                                                2
              Case 8:20-bk-03608-CPM         Doc 27     Filed 05/12/20      Page 3 of 4

                                                                   CASE NO.: 8:20-bk-03608-CPM


       7.       A docket entry shall be made in each of the above-referenced cases substantially

as follows:

       “An Order has been entered in this case under Rule 1015(b) of the Federal Rules
       of Bankruptcy Procedure directing the procedural consolidation and joint
       administration of the chapter 11 cases of CFRA Holdings, LLC; CFRA, LLC; and
       CFRA Tri-Cities, LLC. The docket of CFRA Holdings, LLC, Case No. 8:20-bk-
       03608-CPM should be consulted for all matters affecting this chapter 11 case.”

       8.       Even though these cases are consolidated for purposes of procedural

administration, the cases shall remain separate and distinct for all substantive purposes.

However, this Order is without prejudice to one or more of the Affiliated Debtors later

requesting substantive consolidation.

       9.       The administration of all other matters shall be handled jointly with notices served

accordingly.

       10.      In instances where the relief requested in a filing pertaining to a specific Debtor or

Debtors, the jointly administered caption shall be modified to indicate the specific Debtor or

Debtors to which the filing or order applies. The title, as well as the first paragraph, of the paper

or order shall indicate the specific Debtor or Debtors to which it applies. This caption shall bear

the following form:


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov

In re:                                                     Chapter 11
CFRA HOLDINGS, LLC                                         Case No. 8:20-bk-03608-CPM

                                                           Jointly Administered with:

CFRA, LLC                                                  Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                       Case No. 8:20-bk-03610-CPM



                                                  3
             Case 8:20-bk-03608-CPM         Doc 27       Filed 05/12/20   Page 4 of 4

                                                                 CASE NO.: 8:20-bk-03608-CPM


       Debtors.

                                                     /

[Name of Specific Debtor],                                 CASE NO. 8:20-bk-

      Applicable Debtor.
_______________________________________/

       11.     Debtors in possession, or if applicable, trustees, shall not commingle assets or

liabilities unless and until the Court determines, after notice and a hearing, that grounds exist to

order substantive consolidation of the Bankruptcy Cases.

       12.     If creditors are added to the matrices of the administratively consolidated Debtors,

counsel for the Debtors shall serve this Order on all added creditors and file proof of such service

in the Lead Case.

       13.     The Affiliated Debtors may present a combined cash collateral budget.

       14.     Each of the Affiliated Debtors is not a small business debtor pursuant to

101(51D)(B)(i) of the Bankruptcy Code.

                                              # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                                 4
